Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 1 of 20 PageID 240




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


 STEVEN D. YOUNG,

       Plaintiff,

 v.                                              Case No. 3:19-cv-749-MMH-MCR

 MARK S. INCH, the Secretary,
 Florida Department of Corrections;
 and JULIE JONES, the former
 Secretary, Florida Department of
 Corrections,

       Defendants.


                                     ORDER

                                     I. Status

       Plaintiff Steven D. Young, an inmate in the custody of the Florida

 Department of Corrections (FDOC), initiated this action in the United States

 District Court for the Northern District of Florida by filing a pro se Civil Rights

 Complaint (Doc. 1) under 42 U.S.C. § 1983. On June 24, 2019, the Honorable

 Robert L. Hinkle, United States District Judge, transferred the case to this

 Court. See Doc. 17. Young, is proceeding on a Second Amended Complaint

 (SAC; Doc. 30), filed with the assistance of court appointed counsel on March
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 2 of 20 PageID 241




 13, 2020.1 As Defendants, Young sues Mark S. Inch in his individual and

 official capacities as the current Secretary of the FDOC and Julie L. Jones in

 her individual capacity as the former Secretary of the FDOC (collectively,

 Defendants).2 SAC at 1-3. Young alleges that Defendants violated his Eighth

 Amendment right to be free from cruel and unusual punishment when they

 refused to provide lifesaving treatment for his Hepatitis C virus (HCV). Id. at

 10-12. As relief, Young seeks declaratory relief and monetary damages for pain,

 suffering, discomfort, and mental anguish, as well as attorney’s fees and costs.

 Id. at 12. He also requests that the Court enter a “preliminary and permanent

 injunction ordering Defendants to immediately provide [direct-acting antiviral

 (DAA)] medications to Mr. Young and continue to provide him with treatment

 consistent with the medically accepted standard of care for patients with

 chronic HCV infection.” Id.

       Before the Court are Defendants’ motions to dismiss. See Defendant’s

 Motion to Dismiss Second Amended Complaint for Failure to State a Claim

 (Inch Motion; Doc. 31); and Motion to Dismiss Second Amended Complaint by



       1 When Young initiated this action, he also filed a pro se “Motion for Appointment of
 Counsel” (Doc. 3) and a “Sworn Motion Seeking Preliminary Injunction/Expedited Hearing
 Sought” (Docs. 6, 7). The Court granted Young’s request for appointment of counsel and
 deferred ruling on his pro se request for a preliminary injunction. See Order (Doc. 20).

       2  Former Governor Rick Scott appointed Defendant Jones as Secretary of the FDOC,
 effective January 5, 2015, and Governor Ron DeSantis appointed Mark S. Inch as Secretary
 in January 2019.


                                             2
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 3 of 20 PageID 242




 Julie Jones for Failure to State a Claim (Jones Motion; Doc. 49) (collectively,

 Motions).3 Young filed responses in opposition to the Motions. See Plaintiff

 Young’s Response in Opposition to Defendant Inch’s Motion to Dismiss

 (Response to Inch Motion; Doc. 34); and Plaintiff Young’s Response in

 Opposition to Defendant Jones’s Motion to Dismiss (Response to Jones Motion;

 Doc. 50) (collectively, Responses).4 The Motions are ripe for review.

                         II. Young’s Allegations in the SAC

        In his one count SAC, Young alleges that Defendants, each in the

 supervisory role as Secretary of the FDOC, were deliberately indifferent to his

 serious medical need, in violation of the Eighth Amendment. SAC at 10-12. He

 asserts that each Defendant was/is “responsible for the overall operation of the

 FD[O]C, including the operation of Florida prison system in compliance with

 the Constitution”; and that each Defendant had/has “a non-delegable duty to

 provide constitutionally adequate medical care to all persons in [her/his]

 custody.” Id. at 2-3. Young asserts that “[w]hile [Defendant Jones] served as


        3  The Motions are almost identical except the Jones Motion contains additional
 citations to Randall v. Scott, 610 F.3d 701, 709-10 (11th Cir. 2010), and Hoffer v. Jones, 290
 F. Supp. 1292 (N.D. Fla. 2017). See Jones Motion at 4, 9. Citations to the Motions refer to the
 arguments present in each Motion at the same page. When necessary to distinguish a
 particular Motion, the Court cites to the Inch Motion or the Jones Motion specifically.

        4  The Responses are almost identical except in his Response to Jones Motion, Young
 clarifies that his request for injunctive relief is against Defendant Inch and states his request
 for that relief is better addressed in his Response to Inch Motion. See Response to Jones
 Motion at 4. Citations to the Responses refer to the arguments present in each Response at
 the same page. When necessary to distinguish a particular Responses, the Court cites to the
 Response to Inch Motion or the Response to Jones Motion specifically.

                                                3
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 4 of 20 PageID 243




 the Secretary of the FD[O]C, any action of the FD[O]C, its agents or employees

 . . . [was] imputed on Defendant Jones.” Id. at 2. Likewise, he argues that “[a]s

 Secretary of the FD[O]C any action of the FD[O]C, its agents, or employees . .

 . is imputed on Defendant Inch.” Id. at 3.

       Young alleges that he is 72 years old and has been in the FDOC’s custody

 since 1982. Id. at 3. In 1988, following a blood test and an ultrasound of his

 liver and pancreas, Young learned he had HCV. Id. He explains that he now

 “suffers from chronic HCV infection” and his “disease has escalated and caused

 him to develop severe liver damage, cirrhosis, and liver cancer resulting in

 [e]nd-stage [l]iver [d]isease.” Id. at 4. Young alleges that chronic HCV is an

 “objectively serious medical need” and “is a leading cause of liver-related

 mortality.” Id. Young asserts that in 2013, “a new class of drugs known as

 [DAAs] were [sic] released to market.” Id. He argues that the benefits of DAAs

 “include immediate decrease in liver inflammation, reduction in the rate of

 progression of liver fibrosis, reduction in the likelihood of the manifestation of

 cirrhosis and associated complications, a 90% reduction in the risk of liver-

 related mortality, and a dramatic improvement in quality of life.” Id. He

 contends that treatment using DAAs “must be provided timely to ensure

 efficacy” as “[d]elay in treatment increases the risk that treatment will be

 ineffective.” Id. at 4-5.



                                         4
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 5 of 20 PageID 244




       According to Young, “[b]y mid-2016[,] the FD[O]C revised its policies to

 acknowledge that prescribing DAAs to treat chronic HCV infection was the

 standard of care.” Id. at 5. Young argues that despite consensus among medical

 professionals that all persons with HCV should be treated with DAAs and the

 FDOC’s revised policies recognizing that consensus, “[e]mployees and agents

 of Defendant Jones engaged in,” and “employees and agents of Defendant Inch

 continue to engage in,” a custom and practice of failing to adhere to the FDOC’s

 own policy of HCV treatment by not providing DAAs to chronic-HCV prisoners

 such as Young. Id. Young asserts “this practice engaged in by Defendants is

 designed to unjustifiably delay providing HCV treatment due to the cost of

 DAAs.” Id. at 7.

       In his SAC, Young contends that “Defendants are aware of the

 pervasiveness of these customs and practices” because the FDOC “has been

 tainted with wide-spread, publicly known patterns of inmate abuse,

 specifically including the failure to adequately treat inmates with chronic HCV

 infections.” Id. at 9. In support of this contention, Young relies on an opinion

 from the Northern District of Florida in Hoffer v. Jones, 290 F. Supp. 3d 1292

 (N.D. Fla. 2017), in which the court publicly admonished the FDOC’s failure to

 adhere to its own standard of care when it failed to treat chronic-HCV patients

 with DAAs. Id. at 5. Despite this public reprimand, Young alleges that



                                        5
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 6 of 20 PageID 245




 Defendants and their agents and employees still refused to provide him with

 this lifesaving treatment. Id.

       Young further asserts that Defendants’ employees and agents were/are

 specifically aware that Young suffers from chronic HCV and needs DAAs, but

 they “have failed to provide [him] with the present-day standard of care and

 altogether denied [him] access to adequate treatment.” Id. at 6. Young alleges

 that he repeatedly notified FDOC employees, agents, and institutional

 physicians about his chronic condition; but, Defendants have “adopted a

 pattern and practice of allowing months at a time to pass without permitting

 [him] to see a doctor,” requiring him to resubmit his requests for treatment

 through different means, and ignoring or rejecting those requests for

 procedural errors. Id. at 7. For example, Young states he requested to see a

 doctor and receive treatment for “his severe chronic pain caused by his chronic

 HCV infection” in November 2016, and “still hadn’t been seen by a doctor to

 address his severe pain as of March 20, 2017.” Id. He also asserts that he

 submitted a sick-call request about his chronic pain on January 9, 2018, and

 when he did not receive a response, he submitted another sick-call request on

 January 17, 2018. Id. When he did not receive a response by January 24, 2018,

 he submitted a request for an administrative remedy complaining about

 Defendants’ non-responsiveness and again requesting to see a doctor. Id. at 7-

 8. According to Young, “Defendant Jones’ agent and/or employee denied that

                                       6
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 7 of 20 PageID 246




 [he] had submitted sick calls at all, and denied his request for administrative

 remedy or appeal.” Id. at 8. Based on his experience, Young contends

 “[e]mployees and agents of Defendant Jones engaged in this practice, and

 employees and agents of Defendant Inch continue to engage in this practice

 even though the standard of care requires treatment as early as possible.” Id.

       Young also asserts that Defendants, through their employees and

 agents, have intentionally concealed the FDOC’s guidelines about DAA

 treatment for HCV. Id. at 8. Young alleges that when he finally saw a doctor,

 “Defendants’ employees and agents never informed him of the existence of

 DAAs or that Defendants’ own policy acknowledged the use of DAAs to treat

 HCV in its standard of care.” Id. Young states that when he finally learned

 about Defendants’ policy to treat HCV inmates using DAAs, he submitted

 administrative requests on June 12, 2018; June 13, 2018; and June 29, 2018,

 asking for a copy of Defendants’ policy or medical bulletin governing the care

 and treatment of inmates suffering from HCV. Id. In response to these

 requests, Young alleges “Defendants’ employees and agents issued boilerplate

 denials, simply stating that [] Young would not be allowed to review the

 requested material.” Id. at 9. According to Young, Defendants’ employees and

 agents have never provided Young with DAAs, nor have they provided him

 with “over the counter vitamins or supplements, or other dietary

 considerations to address [his] abdominal pain and swelling.” Id. at 9.

                                        7
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 8 of 20 PageID 247




       Based on these facts, Young alleges that Defendants’ conduct amounts

 to deliberate indifference to his serious medical needs. Id. at 10. He asserts

 that “Defendants [knew/know] of the substantial risk of serious harm, and

 actual harms, [] Young has suffered and continues to suffer”; however,

 “Defendants have disregarded and continue to disregard those risks and harms

 by failing to adhere to the present day standard of care and failing to provide

 the very medication that would alleviate those risks and harms.” Id. at 11. He

 contends that as a result of Defendants’ practice, policy, and custom, his

 infection has reached an advanced stage, causing him significant pain and

 suffering and will ultimately lead to his death. Id. at 5, 10.

                          III. Motion to Dismiss Standard

       In ruling on a motion to dismiss, the Court must accept the factual

 allegations set forth in the complaint as true. See Ashcroft v. Iqbal, 556 U.S.

 662, 678 (2009). In addition, all reasonable inferences should be drawn in favor

 of the plaintiff. See Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010).

 Nonetheless,   the   plaintiff   must   still   meet   some      minimal   pleading

 requirements. Jackson v. Bellsouth Telecomm., 372 F.3d 1250, 1262-63 (11th

 Cir. 2004) (citations omitted). Indeed, while “[s]pecific facts are not

 necessary[,]” the complaint should “‘give the defendant fair notice of what the

 . . . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S.

 89, 93 (2007) (per curiam) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

                                         8
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 9 of 20 PageID 248




 544, 555 (2007)). Further, the plaintiff must allege “enough facts to state a

 claim that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has

 facial plausibility when the pleaded factual content allows the court to draw

 the reasonable inference that the defendant is liable for the misconduct

 alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

       A “plaintiff’s obligation to provide the grounds of his entitlement to relief

 requires more than labels and conclusions, and a formulaic recitation of the

 elements of a cause of action will not do[.]” Twombly, 550 U.S. at 555 (internal

 quotations omitted); see also Jackson, 372 F.3d at 1262 (explaining that

 “conclusory allegations, unwarranted deductions of facts or legal conclusions

 masquerading as facts will not prevent dismissal”) (internal citation and

 quotations omitted). Indeed, “the tenet that a court must accept as true all of

 the allegations contained in a complaint is inapplicable to legal conclusions[,]”

 which simply “are not entitled to [an] assumption of truth.” See Iqbal, 556 U.S.

 at 678, 680. Thus, in ruling on a motion to dismiss, the Court must determine

 whether the complaint contains “sufficient factual matter, accepted as true, to

 ‘state a claim to relief that is plausible on its face[.]’” Id. at 678 (quoting

 Twombly, 550 U.S. at 570).

                      IV. Eighth Amendment Standard

       “To establish an Eighth Amendment violation, a prisoner must satisfy

 both an objective and subjective inquiry regarding a prison official’s conduct.”

                                         9
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 10 of 20 PageID 249




 Oliver v. Fuhrman, 739 F. App’x 968, 969 (11th Cir. 2018) (citing Chandler v.

 Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004)). The Eleventh Circuit has

 explained:

                      Under the objective component, a prisoner must
              allege a condition that is sufficiently serious to violate
              the Eighth Amendment. Id. The challenged condition
              must be extreme and must pose an unreasonable risk
              of serious damage to the prisoner’s future health or
              safety. Id. The Eighth Amendment guarantees that
              prisoners are provided with a minimal civilized level
              of life’s basic necessities. Id.

                     Under the subjective component, a prisoner
              must allege that the prison official, at a minimum,
              acted with a state of mind that constituted deliberate
              indifference. Id. This means the prisoner must show
              that the prison officials: (1) had subjective knowledge
              of a risk of serious harm; (2) disregarded that risk; and
              (3) displayed conduct that is more than mere
              negligence. Farrow v. West, 320 F.3d 1235, 1245 (11th
              Cir. 2003).

 Id. at 969-70. “To be cruel and unusual punishment, conduct that does not

 purport to be punishment at all must involve more than ordinary lack of due

 care for the prisoner's interests or safety.” Whitley v. Albers, 475 U.S. 312, 319

 (1986).

       As it relates to medical care, “[t]he Supreme Court has interpreted the

 Eighth Amendment to prohibit ‘deliberate indifference to serious medical

 needs of prisoners.’” Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016)




                                         10
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 11 of 20 PageID 250




 (quoting Estelle v. Gamble, 429 U.S. 97, 102 (1976)). The Eleventh Circuit has

 explained that

             To prevail on a deliberate indifference claim, [a
             plaintiff] must show: “(1) a serious medical need; (2)
             the defendants' deliberate indifference to that need;
             and (3) causation between that indifference and the
             plaintiff's injury.” Mann v. Taser Int'l, Inc., 588 F.3d
             1291, 1306-07 (11th Cir.2009). To establish deliberate
             indifference, [a plaintiff] must prove “(1) subjective
             knowledge of a risk of serious harm; (2) disregard of
             that risk; (3) by conduct that is more than [gross]
             negligence.” Townsend v. Jefferson Cnty., 601 F.3d
             1152, 1158 (11th Cir.2010) (alteration in original). The
             defendants must have been “aware of facts from which
             the inference could be drawn that a substantial risk of
             serious harm exist[ed]” and then actually draw that
             inference. Farrow v. West, 320 F.3d 1235, 1245 (11th
             Cir.2003) (quotation omitted).

 Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical

 treatment to rise to the level of a constitutional violation, the care must be ‘so

 grossly incompetent, inadequate, or excessive as to shock the conscience or to

 be intolerable to fundamental fairness.’” Nimmons v. Aviles, 409 F. App'x 295,

 297 (11th Cir. 2011) (quoting Harris v. Thigpen, 941 F.2d 1495, 1505 (11th

 Cir.1991)); see also Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)

 (“Grossly   incompetent    or   inadequate   care   can   constitute   deliberate

 indifference, as can a doctor’s decision to take an easier and less efficacious

 course of treatment” or fail to respond to a known medical problem).




                                        11
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 12 of 20 PageID 251




       Notably, the law is well settled that the Constitution is not implicated

 by the negligent acts of corrections officials and medical personnel. Daniels v.

 Williams, 474 U.S. 327, 330-31 (1986); Davidson v. Cannon, 474 U.S. 344, 348

 (1986) (“As we held in Daniels, the protections of the Due Process Clause,

 whether procedural or substantive, are just not triggered by lack of due care

 by prison officials.”). As such, a complaint that a physician has been negligent

 “in diagnosing or treating a medical condition does not state a valid claim of

 medical mistreatment under the Eighth Amendment.” Bingham v. Thomas,

 654 F.3d 1171, 1176 (11th Cir. 2011) (quotation marks and citation omitted).

 Moreover, the Eleventh Circuit has stated that “[n]othing in our case law

 would derive a constitutional deprivation from a prison physician’s failure to

 subordinate his own professional judgment to that of another doctor; to the

 contrary, it is well established that ‘a simple difference in medical opinion’ does

 not constitute deliberate indifference.” Bismark v. Fisher, 213 F. App’x 892,

 897 (11th Cir. 2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the

 question of whether governmental actors should have employed additional

 diagnostic techniques or forms of treatment ‘is a classic example of a matter

 for medical judgment’ and therefore not an appropriate basis for grounding

 liability under the Eighth Amendment.” Adams v. Poag, 61 F.3d 1537, 1545

 (11th Cir. 1995) (citation omitted).



                                         12
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 13 of 20 PageID 252




                        V. Defendants’ Motions to Dismiss

       In seeking dismissal of Young’s individual capacity claims against them,

 Defendants contend that Young fails to allege that they were deliberately

 indifferent to his serious medical needs.5 Motions at 6-7. They do not dispute

 that HCV constitutes a serious medical need or that Young suffers from HCV.

 See generally id. Rather, they contend that Young “alleges no facts,

 whatsoever, establishing personal knowledge or action of the Secretary,” nor

 that Defendants were personally responsible for providing HCV treatment or

 medication to Young. See Inch Motion at 7-8; Jones Motion 7-9. Defendants

 also argue that they cannot be held liable based on respondeat superior

 because Young fails to allege facts showing some causal connection between

 their conduct as Secretary and their employees or agents’ failure to provide the

 requested DAA treatment. Motions at 4-5. They argue that while Young alleges

 that the FDOC had/has a custom or practice of not treating inmates with HCV,

 he provides no facts to support his conclusory allegation that Defendants

 “knew of or ratified this custom and practice of not treating [Young],” or that

 they knew their subordinates were acting unlawfully and made no attempt to

 stop them. Inch Motion at 8; Jones Motion at 9. As such, Defendants contend

 that “Count I overall should be dismissed without prejudice, and his demand


       5 Although Young also sues Defendant Inch in his official capacity (see SAC at 1),
 Defendant Inch does not seek to dismiss Young’s official capacity claim. See generally Inch
 Motion.

                                             13
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 14 of 20 PageID 253




 for compensatory damages should be stricken and/or denied with prejudice.”

 Inch Motion at 11; Jones Motion at 12.

        In his Responses, Young argues that the SAC states a plausible claim for

 relief against Defendants under a theory of supervisory liability. Responses at

 2-3. Young alleges he has established the requisite causal connection between

 Defendants’ actions and his injuries in two ways. Id. at 3. Specifically, he

 contends that, in the SAC he “alleges facts sufficient to support the existence

 of – or from which the Court may reasonably infer the existence of”: (1)

 “widespread abuse taking the form of refusing to provide inmates who suffer

 from chronic HCV with the present day standard of care”; and (2) “a custom or

 policy that resulted in the violation of [] Young’s constitutional rights.” Id. at

 6-7.

                                  VI. Analysis

        Supervisory officials cannot be held vicariously liable under § 1983 for

 the unconstitutional acts of their subordinates. Cottone v. Jenne, 326 F.3d

 1352, 1360 (11th Cir. 2003) abrogated in part on other grounds by Randall v.

 Scott, 610 F.3d 701 (11th Cir. 2010). Instead, a supervisor can be liable only

 when that supervisor “personally participates in the alleged unconstitutional

 conduct or when there is a causal connection” between the supervisor’s actions

 and the constitutional deprivation. Id. Because Young does not allege that

 either Defendant Jones or Defendant Inch personally participated in any

                                        14
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 15 of 20 PageID 254




 unconstitutional conduct, the viability of his supervisory claims depends on

 whether he plausibly alleges a causal connection between Defendants’ actions

 and the alleged constitutional deprivation.

       A plaintiff may establish the requisite causal connection in one of three

 ways: (1) “when a history of widespread abuse puts the responsible supervisor

 on notice of the need to correct the alleged deprivation, and he [or she] fails to

 do so”; (2) “when a supervisor’s custom or policy . . . result[s] in deliberate

 indifference to constitutional rights”; or (3) “when facts support an inference

 that the supervisor directed the subordinates to act unlawfully or knew that

 the subordinate would act unlawfully and failed to stop them from doing so.”

 Id. (internal citations and quotation marks omitted). “The deprivations that

 constitute widespread abuse sufficient to notify the supervising official must

 be obvious, flagrant, rampant and of continued duration, rather than isolated

 occurrences.” Hartley v. Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999). Young

 argues that his allegations in the SAC are sufficient to show two of these

 approved methods for demonstrating the requisite causal connection.

 Responses at 5.

       First, Young alleges that the FDOC’s failure to treat HCV-positive

 inmates is sufficiently widespread to put Defendants on notice of the

 constitutional violation. SAC at 9. He suggests that his alleged constitutional

 injuries are not mere isolated occurrences and relies on the Northern District

                                        15
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 16 of 20 PageID 255




 of Florida’s decision in Hoffer, 290 F. Supp. 3d at 1292, to show a publicly-

 known pattern of Defendants’ failure to treat HCV-positive inmates. SAC at 9.

 In that litigation, the Northern District certified a class consisting of “all

 current and future prisoners in the custody of the Florida Department of

 Corrections who have been diagnosed, or will be diagnosed, with” HCV. Hoffer

 v. Jones, 323 F.R.D. 694, 700 (N.D. Fla. 2017). The plaintiffs sued Defendant

 Jones in her official capacity as Secretary, alleging the denial of DAAs under a

 cost-savings policy violated, inter alia, the Eighth Amendment. Id. at 696.

 Following an evidentiary hearing, the court granted the plaintiffs’ request for

 a preliminary injunction and issued the opinion on which Young now relies.

 See Hoffer, 290 F. Supp. 3d at 1306. In that opinion, the court found the

 plaintiffs demonstrated a substantial likelihood of success on the merits of

 their Eighth Amendment deliberate indifference claim, considering, among

 other variables, the FDOC’s “long and sordid history of failing to treat HCV.” 6



        6 Defendant Jones did not appeal the court’s issuance of the preliminary injunction in
 Hoffer, 290 F. Supp. 3d at 1292. After resolving issues raised on summary judgment, the
 court entered a permanent injunction mandating that the FDOC provide DAA treatment for
 all HCV-positive inmates. See Hoffer v. Inch, 382 F. Supp. 3d 1288 (N.D. Fla. 2019).
 Defendant Jones did appeal the court’s ruling on summary judgment, and on August 31,
 2020, the Eleventh Circuit vacated the district court’s permanent injunction; reversed the
 court’s finding that Defendant Jones’s treatment of F0-and F1-level HCV-positive inmates
 violated the Eighth Amendment, “with instruction to award summary judgment to the
 Secretary on that issue”; and remanded the rest of the district court’s order, “so that it can
 make the findings required by the PLRA.” Hoffer v. Sec’y, Fla. Dep’t of Corr., 973 F.3d 1263,
 1279 (11th Cir. 2020). Defendants do not address, and the Court declines to consider sua
 sponte what effect the findings made by the Eleventh Circuit in the Hoffer litigation have on
 Young’s claim in this action.

                                              16
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 17 of 20 PageID 256




 Id. at 1297. Notably, the parties in that case presented evidence that FDOC

 officials knew that inmates were dying from HCV because they were not being

 treated, and they acknowledged the lack of treatment was unacceptable. Id. at

 1298. Young alleges that the facts underlying the Hoffer litigation show that

 the abuse was widespread enough to put Defendants on notice. He also alleges

 that despite being aware of such widespread abuse, “Defendant Jones and her

 agents [and] employees, as well as Defendant Inch and his agents and

 employees have refused to provide life-saving treatment to Mr. Young.” SAC

 at 5.

         Second, Young argues that the SAC contains “facts sufficient to support

 the existence of – or from which the Court may reasonably infer the existence

 of – a custom or policy that resulted in the violation of Mr. Young’s

 constitutional rights.” Responses at 7. He alleges that Defendants were/are

 responsible for the overall operation of the FDOC and had/have a “non-

 delegable duty to provide constitutionally adequate medical care to all persons”

 in the FDOC’s custody. SAC at 2-3. He asserts that the FDOC has a policy,

 practice, and custom of refusing to provide HCV-positive inmates, like Young,

 with lifesaving DAAs, so the FDOC can save money. Id. at 7. He also alleges

 that “Defendants have implemented a custom or practice of denying care, or

 shuffling Mr. Young between various channels, responding that his requests

 must be resubmitted through a different process,” yet ultimately denying the

                                        17
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 18 of 20 PageID 257




 request for procedural reasons. Id. at 6-7. Young describes seven written

 requests for HCV treatment that he submitted between 2015 and 2018, and he

 alleges that Defendants either ignored those requests or delayed his access to

 a doctor for months at a time. Id. at 7. He also contends that he submitted

 multiple requests for the FDOC’s written guidelines for treating HCV-positive

 inmates and that Defendants refused to provide the material. Id. at 9.

 According to Young, Defendants “have never offered [him] DAAs to treat his

 severe liver damage,” nor have they provided him with “over the counter

 vitamins or supplements, or other dietary considerations to address the

 abdominal pain and swelling [he] suffers through as a result of his chronic

 HCV infection.” Id. at 9. Indeed, he contends that Defendants have “altogether

 denied [him] access to adequate treatment.” Id. at 6. According to Young, these

 facts “satisfy[] the causal connection between Defendant[s] [] and the actions

 of FD[O]C employees and agents required to state a claim for compensatory

 damages.” Responses at 7.

       Viewing the facts in the light most favorable to Young, as the Court

 must, the Court finds that Young has plausibly pled an Eighth Amendment

 deliberate indifference claim against Defendants in their individual

 supervisory capacities. Young’s allegations that there is a history of

 widespread abuse involving HCV-positive inmates and that Defendants

 were/are aware of a cost-saving policy resulting in deliberate indifference, yet

                                       18
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 19 of 20 PageID 258




 they have failed to take corrective action present a plausible Eighth

 Amendment claim. See Harper v. Lawrence Cnty., Ala., 592 F.3d 1227, 1236

 (11th Cir. 2010) (finding the plaintiff sufficiently alleged a claim based on

 supervisory liability because he described a similar incident involving other

 inmates as well as facts about a custom or policy put in place by the

 supervisors); Curry v. Inch, No. 4:18cv207-RH/CAS, 2019 WL 4925370, at *7-

 *8 (N.D. Fla. July 23, 2019) (finding HCV-positive plaintiff sufficiently alleged

 supervisory claim against Secretary because allegations stated policy, practice,

 and custom crafted by Secretary resulted in deliberate indifference), rep. &

 recommendation adopted in part & rejected on other grounds by 2019 WL

 4013445 (N.D. Fla. Aug. 26, 2019); see also Gaines v. Jones, No. 3:18-cv-1332-

 J-39PDB, 2019 WL 1400470, at *9-*12 (M.D. Fla. Mar. 28, 2019) (denying

 motion to dismiss and finding allegations about unconstitutional policies and

 historical litigation on deficiencies in treatment of mentally ill inmates

 sufficient to state supervisory liability claim against Secretary). Thus,

 Defendants’ Motions are due to be denied and the parties will be given an

 opportunity to further develop the facts.

       In consideration of the foregoing, it is now

       ORDERED:

       1.    Defendant’s Motion to Dismiss Second Amended Complaint for

 Failure to State a Claim (Doc. 31) is DENIED.

                                        19
Case 3:19-cv-00749-MMH-MCR Document 52 Filed 02/12/21 Page 20 of 20 PageID 259




       2.    The Motion to Dismiss Second Amended Complaint by Julie Jones

 for Failure to State a Claim (Doc. 49) is DENIED.

       3.    Defendants must file their answers to Young’s Second Amended

 Complaint by March 1, 2021. Thereafter, the Court will issue a separate order

 setting deadlines for discovery and the filing of dispositive motions.

       4.    Young’s       pro   se   “Sworn   Motion     Seeking    Preliminary

 Injunction/Expedited Hearing Sought” (Docs. 6, 7) is DENIED without

 prejudice. If counsel for Young finds it appropriate, he may refile the request.

       DONE AND ORDERED at Jacksonville, Florida, this 12th day of

 February, 2021.




 Jax-7
 C:    counsel of record




                                        20
